Citation Nr: 1435236	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher initial rating (evaluation) in excess of 10 percent for lumbar spine facet syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2007 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Paperless Delivery of Veterans Benefits Unit of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In November 2012, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of the DRO hearing is of record.  

In her February 2013 substantive appeal, the Veteran requested a Board video conference hearing before a member of the Board.  The record shows that the Veteran was scheduled for a September 2013 Board video conference hearing, but the Veteran did not attend this hearing.  Correspondence received from the Veteran's representative, dated in September 2013, indicated that the Veteran was unable to attend the hearing due to inclement weather, and asked that the hearing be rescheduled.  The hearing was subsequently rescheduled for February 2014, but the Veteran failed to attend this hearing as well.  Correspondence received from the Veteran's representative, dated in February 2014, indicated that the Veteran requested that the hearing be canceled and her appeal forwarded for appellate review.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

For the entire appeal period, the Veteran's lumbar spine facet syndrome manifested pain and fatigability resulting in no worse than 90 degrees of thoracolumbar forward flexion, 227 degrees of combined thoracolumbar range of motion, and localized tenderness of the paraspinal musculature; it did not manifest ankylosis or muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contours.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a higher initial evaluation in excess of 10 percent for lumbar spine facet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2013).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbar spine facet syndrome, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veterans service treatment records, post-service VA and private treatment records, VA examination reports from April 2010 and December 2012, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA compensation examinations in April 2010 and December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The April 2010 and December 2012 examinations are found to be adequate for ratings purposes of the issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Rating Analysis for Lumbar Spine Facet Syndrome

Service connection for lumbar spine facet syndrome was granted in a September 2010 rating decision that assigned a 10 percent evaluation, which gave rise to this appeal.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

The relevant evidence for this claim consists of the Veteran's lay statements and the VA examinations dated in April 2010 and December 2012.  Private treatment records note the Veteran's lumbar spine treatment, but do not include detailed information relevant to the lumbar spine disability rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.  

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine facet syndrome as forward flexion of the thoracolumbar spine has not been 60 degrees or less at any time during the appeal period.  See 38 C.F.R. § 4.71a.  In the April 2010 VA examination report, forward flexion of the thoracolumbar spine measured at 90 degrees.  No pain with movement was noted, nor was loss of motion noted with repeated testing.  In the December 2012 VA examination report, forward flexion of the thoracolumbar spine also measured 90 degrees.  No pain with movement was noted, nor was loss of motion noted with repeated testing.  For these reasons, the Board finds that the Veteran's lumbar spine facet syndrome did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, and a 20 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

The Board further finds that an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine facet syndrome as combined motion of the thoracolumbar spine has not been 120 degrees or less at any time during the appeal period.  See 38 C.F.R. § 4.71a.  In the April 2010 VA examination report, combined range of motion for the thoracolumbar spine was measured at 249 degrees (90 degrees of forward flexion, 35 degrees of extension, 22 degrees of left lateral flexion, 38 degrees of right lateral flexion, 34 degrees of left lateral rotation, and 30 degrees of right lateral rotation).  Pain was noted with left lateral flexion beginning at 17 degrees, resulting in a combined pain-free range of motion measurement of 244 degrees.  Upon repetitive testing, decreased motion was noted with left lateral flexion (limited to 20 degrees) and left lateral rotation (limited to 22 degrees), resulting in a combined range of motion measurement of 227 degrees.  In the December 2012 VA examination report, combined range of motion of the thoracolumbar spine was measured at 230 degrees (90 degrees of forward flexion, 30 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation).  Pain was noted with bilateral lateral flexion at the end of the range of motion.  Increased range of motion with repetitive testing (following 3 repetitions) was noted with bilateral lateral flexion (both movements were increased to 30 degrees), resulting in a combined range of motion measurement of 240 degrees.  For these reasons, the Board finds that the Veteran's lumbar spine facet syndrome did not manifest combined range of motion of the thoracolumbar spine to 120 degrees or less, and a 20 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

The Board also finds that an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine facet syndrome as the Veteran has not presented with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour at any time during the appeal period.  See 38 C.F.R. § 4.71a.  In the April 2010 VA examination report, the examiner noted no tenderness to palpation and no muscle spasm or guarding of the paraspinal musculature.  Lumbar radiographs reviewed for the April 2010 examination noted a scoliotic curve and accentuated lumbar lordosis, but there was no indication these abnormal spinal contours were the result of muscle spasm or guarding.  The examiner also noted the Veteran ambulated with a normal gait pattern.  In the December 2012 VA examination report, the examiner noted tenderness with palpation of the left lower lumber paraspinal musculature, but no muscle spasm or guarding.  The examiner also noted that the Veteran ambulated without the use of an assistive device.  For these reasons, the Board finds that the Veteran's lumbar spine facet syndrome did not manifest in muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and a 20 percent rating is not warranted.  See 38 C.F.R. § 4.71a.  

Finally, the Board finds that the Veteran has not been diagnosed with ankylosis, degenerative arthritis, degenerative disc disease, or intervertebral disc syndrome of the thoracolumbar spine at any time during the appeal period.  In the April 2010 VA examination report, the Veteran was diagnosed with chronic lumbar spine facet syndrome.  Lumbar radiographs reviewed for the April 2010 examination specifically noted no significant degenerative changes in the lumbar spine.  In the December 2012 VA examination report, the examiner noted no documented arthritis on the Veteran imaging studies.  Additionally, the examiner indicated that the Veteran presented with no radicular symptomatology and normal neurologic testing upon examination.  As a result, the examiner concluded the Veteran did not have intervertebral disc syndrome.  As the Veteran has not been diagnosed with spinal ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 40 percent or higher is not warranted.  Further, as the Veteran has not been diagnosed with degenerative arthritis, degenerative disc disease, or intervertebral disc syndrome of the thoracolumbar spine, the special rating criteria under Diagnostic Codes 5003 (degenerative arthritis), 5010 (arthritis due to trauma), 5242 (degenerative arthritis of the spine), and 5243 (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are not for application.  See Schafrath, 1 Vet. App. 589.  

Based on the above, the evidence of record does not establish that the Veteran's lumbar spine facet syndrome warrants an evaluation in excess of 10 percent.  The Board has considered whether a higher initial disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The April 2010 VA examination report accounted for additional loss of function both due to pain and due to repetitive testing.  Accounting for additional loss of function due to pain, the Veteran's combined thoracolumbar range of motion measured 244 degrees.  Accounting for additional loss of function due to repetitive testing, the Veteran's combined thoracolumbar range of motion measured 227 degrees.  The December 2012 VA examination report also addressed any additional loss of function due to pain and repetitive testing.  While pain was noted with movement into bilateral lateral flexion, there was no additional loss of function due to pain (onset of pain coincided with the end of movement).  Further, the Veteran demonstrated increased range of motion with repetitive testing.  The examination report indicated that while the Veteran experienced pain with repetitive testing, the pain did not result in an additional loss of function.  

The Veteran has reported functional impairments such as decreased standing and walking tolerance (limited to four hours), difficulty performing household chores, and difficulty with heavy lifting.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain and fatigability, the limitation of motion is only to a compensable rating of 10 percent.  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.  

After a review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against the assignment of a higher initial evaluation in excess of 10 percent for lumbar spine facet syndrome.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms, such as weakness, fatigability, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the Veteran's lumbar spine facet syndrome more nearly approximates the criteria for a higher disability rating at 20 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  A diagnosis of ankylosis of the spine, degenerative arthritis, degenerative disc disease, or intervertebral disc syndrome has not been demonstrated.  Further, the Board does not find evidence that the initial rating assigned for the Veteran's lumbar spine facet syndrome should be higher for any other separate period based on the facts found during the appeal period.  As such, a higher initial evaluation in excess of 10 percent for the service-connected lumbar spine facet syndrome is not warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability are specifically contemplated by the schedular rating criteria (Diagnostic Code 5237, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  

In this case, considering the lay and medical evidence, the Veteran's lumbar spine facet syndrome has been manifested by a limitation of motion of the thoracolumbar spine to, at worst, a total range of motion of 227 degrees, and localized muscular tenderness.  The Veteran's lumbar spine facet syndrome did not manifest ankylosis or muscle spasm or guarding severe enough to cause an abnormal gait or abnormal spinal contours.  Degenerative arthritis, degenerative disc disease, and intervertebral disc syndrome of the thoracolumbar spine have not been demonstrated.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the spine.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provide for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board further considered the Veteran's functional limitations of difficulty lifting and carrying heavy weights, difficulty falling asleep, and limitations in standing and walking.  Specifically, during the November 2012 DRO hearing, the Veteran testified that these functional limitations have limited her ability to work longer than a six-hour shift due to the physically-demanding nature of her job.  The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while lifting, carrying, standing, and walking, on her occupation and daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine facet syndrome, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Moreover, the Board has considered whether the issue of entitlement to a total disability based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected lumbar spine facet syndrome.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, neither the Veteran nor the evidence suggests unemployability due to the Veteran's other service-connected disabilities.  The Veteran provided testimony during the November 2012 DRO hearing that she was currently employed on a part-time basis at an assisted living home.  Additionally, the December 2012 VA examination report indicates that the Veteran was employed on a part-time basis while she attended college as a full-time student.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 

	(CONTINUED ON NEXT PAGE)





ORDER

A higher initial rating in excess of 10 percent for lumbar spine facet syndrome is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


